Bird, J.
(dissenting). I am not in accord with the opinion written by Mr. Justice Sharpe in this case. I am of the opinion that the bottle of whisky which was seized at defendant’s home was improperly admitted in evidence, owing to the fact that it was il*523legally seized. Attempt is made to justify the officers in seizing the whisky on the ground that they went into the house to quell a disturbance, and saw the bottle on the table without searching for it. If it were necessary for the six officers to go into the house for the purpose of quelling a disturbance, they were not authorized to go beyond that and search the premises for intoxicating liquors. When once inside, and after they had discovered the one bottle on the table, they proceeded to search the house and in the cellar found five bottles more. This pretty clearly indicates their purpose in going to defendant’s home. The testimony and acts of the three officers, who testified, is persuasive that their visit there was not to quell a disturbance but to search defendant’s house for intoxicating liquor. But if we assume they entered for the purpose stated by them, did they, while in defendant’s home on that mission, have a right to search for and seize intoxicating liquors? Had they gone to a justice of the peace and requested a search warrant to search defendant’s home, it would have been denied, because the law forbids it. (Act No. 53, Pub. Acts 1919, § 30). Could they enter defendant’s house for the purpose of quelling a disturbance and then do indirectly what the law would not approve of if done directly? If this is permissible, a deputy sheriff could call upon a citizen to summon him to court to act as a witness or juror, and when once inside his home, if, by chance, he should see a bottle of whisky on a shelf or sideboard, he could seize the whisky and lug both him and the whisky to jail. And when the officer’s right to do this was contested he could reply that he discovered the whisky without searching while he was legally on the premises for another purpose. The mere fact that the act of the officer was a clear invasion of the right of the sacredness and privacy of the home would be a matter of *524no consequence. And this same thing would be true if an officer should stroll into one’s house without invitation through an open door on a summer’s night. This is altogether too narrow a construction to give the constitutional provision against unreasonable searches and seizures. The idea back of the constitutional provision prohibiting unreasonable searches and seizures was to preserve the sacredness and privacy of a man’s home, his person, papers and possessions.
It is quite evident this narrow construction of the Constitution was not in the mind of Mr. Justice Bradley when he said in the Boyd Case, 116 U. S. 616 (6 Sup. Ct. 524) :
“The principles laid down in this opinion affect the very essence of constitutional liberty and security. They reach farther than the concrete form of the case then before the court, with its adventitious circumstances ; they apply to all invasions on the part of the government and its employees, of the sanctity of a man’s home and the privacies of life. It is not the breaking of his doors, and the rummaging of his drawers, that constitute the essence of the offense; but it is the invasion of his indefeasible right of personal security, personal liberty and private property,” etc.
On a motion in arrest of judgment in a similar case where a like contention was made in the Ingham circuit court, Mr. Justice Wiest, while sitting in the circuit court, made the following observations:
“The purpose of a search warrant under the liquor law is to obtain evidence. The liquor law itself prohibits the issuance of a search warrant to search a private dwelling house. If a search warrant had been issued and the evidence here offered had been seized thereunder, such seizure would have been unlawful and, upon motion, the court would have suppressed the evidence. If the security of the home may be invaded by police officers upon a suspicion that a bottle upon a table in view contains whisky, and that a liquid in a glass is whisky, then it is a farce to say in the *525law that no warrant shall issue to search a private dwelling. * * *
“It is idle to say that the view of the officers disclosed the commission of a’ felony being committed in the house and, therefore, they could enter and search and seize. Where does the law say that they may so enter a private house? I can find where the law says most emphatically that they shall not be given a warrant to do so, but I am unable to find any process of reasoning open to me that what the officer is forbidden to have a warrant to do he may do without a warrant and have his acts sanctioned as within the law.”
If the narrow construction contended for is to prevail, then the constitutional provision against unreasonable searches and seizures is of no value. All an officer will have to do is to gain admission to the home by some subterfuge, or walk in when the outer door happens to be open, and when once inside, if he can discover on the table, mantel, sideboard, or any other place in view, any intoxicating liquor, he can seize it and arrest the owner for having it in his possession. When this can be successfully done and sanctioned by the courts, the constitutional provision against unreasonable searches and seizures will be composed of meaningless words.
But it is said by the officers that they did not have to search for the bottle of whisky; it was on the table in plain sight. Upon this slender thread the whole case against defendant hangs. Does the fact that very little search had to be made to find it make it any less a search? After they saw the bottle on the table they did not know what it contained. It had to be, and was, examined and inspected by them to determine what it contained, a brief inspection perhaps, but it was an inspection. It will hardly do to say that an officer may seize liquor in one’s home if it is in sight, but not if it is hidden away in a locker. Ruling Case Law says:
*526“An unreasonable search is an examination or inspection without authority of law of one’s premises or person, with a view to the discovery of stolen, contraband or illicit property, or for some evidence of guilt, to be used in the prosecution of a criminal action.” 24 R. C. L. p. 717.
Does not this definition cover exactly what was done in the present case? The bottle was discovered and an examination took place. It was inspected to see whether it was whisky, for the purpose of using it as evidence in a criminal prosecution. This was a thing they had no right to do and they could have secured no civil or criminal process which would have permitted them to do it. The effect of the argument of the prosecutor is that the officers have no right to enter defendant’s house for the purpose of searching for intoxicating liquor, but if they go into his home for another purpose, or obtain admission by subterfuge, when once in they can violate his constitutional rights with impunity. Again, it is said the officers were justified because they saw it without searching — the narrowest possible construction which could be placed upon the language of the Constitution. They refuse to consider that the owner of the home has private rights and that what was done by them was a clear invasion of these rights which are guaranteed to him by the Constitution and a violation of them forbidden by the statute.
Another thing that is worthy of mention in connection with the trial of this cause: The defendant was informed against in the circuit court for having in his possession six bottles of whisky. The whisky was brought in and placed upon a table in court. It was shown that the whisky was gotten from defendant’s home. During the trial the six bottles of whisky were referred to by counsel, and also by the court. When the court charged the jury he repeated that part of the information which alleged that defend"? *527ant had in his possession six bottles of whisky. He made no explanation to them that they could not consider the seizing of the five bottles, nor did he call the attention of the jury to the fact that the five bottles were not introduced in evidence. For all practical purposes the prosecution had the benefit of these five bottles of whisky as evidence, as well as the one bottle. The trial court should have explained to the jury that the five bottles were not in evidence and that they could not consider the act of the officers in searching for and seizing them in defendant’s cellar, because they were unlawfully seized.
For the error of the trial court in admitting the bottle of whisky in evidence, the judgment should be set aside and a new trial ordered.